J-A20006-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BRITTANY M. WOLFE                              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

BRANCH BANKING AND TRUST
COMPANY

                                                   No. 1530 WDA 2015


                  Appeal from the Order September 2, 2015
              In the Court of Common Pleas of Clearfield County
                     Civil Division at No(s): 2015-537-CD


BEFORE: BOWES, STABILE AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                      FILED NOVEMBER 07, 2016

     Brittany M. Wolfe appeals from the September 2, 2015 order

sustaining preliminary objections in the nature of a demurrer and dismissing

her complaint with prejudice. We affirm.

     Ms. Wolfe instituted this action against Branch Banking and Trust

Company (“Branch”). The facts underlying her complaint are as follows. On

January 10, 2014, Ms. Wolfe entered into an installment sales agreement for

the real estate located at 36 and 36 ¾ E. Long Avenue, DuBois, Clearfield

County (“E. Long Avenue”) with Paul J. Buckel and Diana C. Buckel (“Debtor-

Sellers”). Under the terms of the installment contract, Ms. Wolfe was to pay

the Debtor-Sellers $100,000 for the property, with a $50,000 down-payment

at the time of signing, and the remainder to be paid through $1,100 monthly
J-A20006-16



payments for a period of fifty months. Following the tender of Ms. Wolfe’s

final payment, Debtor-Sellers were to deliver a special warranty deed to Ms.

Wolfe. Ms. Wolfe began residing at the E. Long Avenue property in January

2014.     Subsequently, she made timely monthly payments to the Debtor-

Sellers’ bank account with Branch.

        On June 5, 2014, Branch transferred a Maryland judgment by

confession obtained against Debtor-Sellers to Clearfield County.1               A

judgment lien was thereby placed on the E. Long Avenue property in the

amount of $25,836.00. Ms. Wolfe initiated this action to compel Branch to

mark the judgment lien encumbering the E. Long Avenue property as

satisfied.    Branch filed preliminary objections to Ms. Wolfe’s complaint,

including a preliminary objection in the nature of a demurrer.

        The trial court found that the Debtor-Sellers had a legal interest in the

E. Long Avenue Property to which the judgment lien could attach, and that

Ms. Wolfe had not otherwise pled any basis by which the lien could be

considered satisfied or discharged.            Therefore, the trial court granted

Branch’s preliminary objections in the nature of a demurrer and dismissed

Ms. Wolfe’s complaint with prejudice.          Ms. Wolfe filed a timely appeal and

____________________________________________


1
  The Maryland judgment against Debtor-Sellers, originally valued at
$332,792.99, was subsequently reduced to $25,836.00 in bankruptcy
proceedings in the Bankruptcy Court of the Western District of North
Carolina.



                                           -2-
J-A20006-16



complied with a trial court directive to file a Rule 1925(b) statement of

errors complained of on appeal. The court then authored its Rule 1925(a)

opinion, and this matter is ready for our consideration.

      Ms. Wolfe raises four questions for our review:

      I.     Did the Court of Common Pleas err by failing to recognize
             that the mortgage holder had a security interest in the
             proceeds of the installment sale which was superior to the
             junior lien of the Appellee?

      II.    Did the Court of Common Pleas err in failing to find that
             [Ms. Wolfe], by assuming the mortgage, was obligated to
             pay the balance of her payments to the mortgage holder
             and not the seller?

      III.   Did the Court of Common Pleas err by making a finding
             that requires payment to a junior lien holder over the
             security interest of the mortgage holder?

      IV.    Did the Court of Common Pleas err in finding that the
             balance of [Ms. Wolfe’s] installment payments were to be
             paid by direct deposit to the sellers’ account at the
             mortgage holder when [Ms. Wolfe’s] Complaint clearly
             alleges that [Ms. Wolfe] assumed the Sellers’ mortgage
             and was thereby obligated to make said payments to the
             mortgage holder?

Appellant’s brief at iv.

      Our standard of review of a trial court’s ruling on preliminary

objections in the nature of a demurrer is as follows:

      Preliminary objections in the nature of a demurrer test the legal
      sufficiency of the complaint. The question presented by the
      demurrer is whether, on the facts averred, the law says with
      certainty that no recovery is possible. Thus, our scope of review
      is plenary and our standard of review mirrors that of the trial
      court.    Accepting all material averments as true, we must



                                     -3-
J-A20006-16



      determine whether the complaint adequately states a claim for
      relief under any theory of law.

Grose v. Procter & Gamble Paper Products, 866 A.2d 437, 440

(Pa.Super. 2005) (citation and internal quotations omitted). The court must

also accept as true all reasonable inferences deducible from the averments.

Juszczyszyn v. Taiwo, 113 A.3d 853, 856 (Pa.Super. 2015).

      Ms. Wolfe filed a twelve paragraph complaint praying for the judgment

lien held against Debtor-Sellers to be marked satisfied. As it pertains to the

judgment lien against Debtor-Sellers, Ms. Wolfe averred:

      10. That judgment was entered by [Branch] against [Debtor-
      Sellers] on or about June 5, 2014, for the property located at 36
      and 36 ¾ E. Long Avenue, DuBois, Clearfield County,
      Pennsylvania.

      11. That Ms. Wolfe was never made aware of debt or obligation
      between [Debtor-Sellers] and [Branch].

Complaint, 4/15/15, at ¶¶ 10-11. Ms. Wolfe’s complaint did not include any

other allegations referencing Debtor-Sellers’ judgment lien or its satisfaction

and discharge.

      We do not reach Ms. Wolfe’s issues regarding manner of payment, as

they do not challenge the heart of the matter, i.e., the lack of any basis

within her complaint for deeming the judgment lien against Debtor-Sellers’

legal interest in the E. Long Avenue property satisfied or otherwise removed.

Therefore, even assuming all the averments contained in Ms. Wolfe’s

complaint are true, she is not entitled to relief. Grose, supra.



                                     -4-
J-A20006-16



      A judgment lien “prevents a debtor from encumbering or conveying

any real property he might own in such a way as to divest the effect of the

judgment, [and] also prevent[s] later lienholders from satisfying their debt

without first paying the earlier lien.” Shearer v. Naftzinger, 747 A.2d 859,

860-861 (Pa. 2000) (citation omitted) (emphasis added).         Furthermore, a

judgment against a seller “binds, not only the legal estate, but the beneficial

interest that remains in him (which, of course, is an interest in the land to

the amount of the unpaid-purchase money)[.]”         Burke v. Kerr, 15 A.2d

685, 686 (Pa.Super. 1940).

      Under the terms of the installment land contract herein, upon

execution, the Debtor-Sellers signed and delivered a special warranty deed

to a third party escrow account to be held until the purchase price was paid

in full. Complaint, 4/15/15, Exhibit A at ¶ 5. Only upon payment in full, and

with notice from the Debtor-Sellers, was the third party to deliver the special

warranty deed to Ms. Wolfe. Id. Debtor-Sellers promised to “convey legal

title to the premises . . . free and clear of all liens, encumbrances and clouds

upon the title and otherwise of marketable quality, to [Ms. Wolfe].” Id.

      Here, the judgment lien entered on the E. Long Avenue property

attached to the legal and beneficial interest retained by the Debtor-Sellers.

The Debtor-Sellers guaranteed that the deed would be free from that lien at

the time the deed was delivered, that is, when Ms. Wolfe tendered her final

payment under the installment land contract. Thus, Debtor-Sellers, and not

                                     -5-
J-A20006-16



Ms. Wolfe, held the obligation to ensure the judgment lien was satisfied at

the time of conveyance of the E. Long Avenue property.

       Ms.    Wolfe’s      issues     on       appeal   represent   a    fundamental

misunderstanding of the nature of the lien encumbering the E. Long Avenue

property.2    Not one of the purported errors levied against the trial court

assails its essential holding, that Ms. Wolfe did not present any averments

justifying the satisfaction of Debtor-Sellers’ judgment lien.           Nor does the

record reveal why Ms. Wolfe believed it was her obligation, and not that of

the Debtor-Sellers, to satisfy that debt, especially as she observed that “a

judgment against the seller of the property will attach only to the seller’s

legal and beneficial interest.” Appellant’s brief at 6.

       Since Ms. Wolfe’s averments do not establish any basis for finding the

judgment lien against the Debtor-Seller’s legal interest in the E. Long

Avenue property was satisfied or otherwise discharged, the court did not err

in sustaining Branch’s preliminary objections in the nature of a demurrer.

       Order affirmed.

____________________________________________


2
  For example, Ms. Wolfe contends that she assumed Debtor-Sellers’
mortgage. Even treating this allegation as true, Ms. Wolfe’s assumption of
Debtor-Sellers’ mortgage would not obligate her to undertake the Debtor-
Sellers’ payment obligations pursuant to the judgment lien. The Debtor-
Sellers’ obligations under that lien are a separate lien arising in federal
bankruptcy proceedings filed voluntarily by Debtor-Sellers in the United
States Bankruptcy Court for the Western District of North Carolina. Trial
Court Opinion, 4/15/15, at 2 n.2.



                                           -6-
J-A20006-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2016




                          -7-